Citation Nr: 0842230	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for spinal meningitis.

2. Entitlement to service connection for cervical disc 
disease, to include as secondary to spinal meningitis.

3. Entitlement to service connection for circulatory disorder 
of the lower extremities, to include as secondary to spinal 
meningitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Spinal meningitis was not aggravated or incurred during or 
as a result of active service. 

2. Cervical disc disease was not aggravated or incurred 
during or as a result of active service. 

3. A circulatory disorder of the lower extremities was not 
aggravated or incurred during or as a result of active 
service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for spinal meningitis have not been met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

2. The criteria for the establishment of service connection 
for cervical disc disease have not been met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3. The criteria for the establishment of service connection 
for circulatory disorder of the lower extremities have not 
been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2002 
and September 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a July 2006 letter. Although this notification 
obligation was not met before initial RO decision in August 
2003, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 


Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was not afforded a VA 
examination for his claimed disabilities. The Board finds 
that a VA examination is not necessary to adjudicate the 
claims since nothing in the record shows that his 
disabilities were incurred during his active service. Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
 A VA examination would not change this fact. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Spinal meningitis

The veteran contends that his current spinal meningitis is 
etiologically related to meningitis incurred during his 
active service. Since there is no evidence of treatment for 
meningitis found within the veteran's service medical records 
and no competent evidence of possible linkage between active 
service and the current disorder, the Board must deny the 
claim. 

Service medical records do not reflect any treatment for 
meningitis or complaints of symptoms associated with 
meningitis. In an October 2003 statement, the veteran 
reported that he was treated for spinal meningitis during 
active service at the US Army Womack Hospital in Fort Bragg, 
North Carolina. The RO sent a January 2006 record request to 
this hospital. The hospital was unable to locate any records 
concerning the veteran.   

VA treatment records, dated June 1977, reflect that the 
veteran was treated for a viral syndrome. A more recent VA 
treatment note, dated February 2000, shows that the veteran 
complained of neck pain, right hand tremors, and blurred 
vision. The physician noted that the veteran had a history of 
spinal meningitis in 1970 and 1988. She noted the history of 
meningitis and found that the veteran currently experienced 
cervical para spinal spasm and radiculopathy. 

In sum, the record does not show that the veteran experienced 
a meningitis episode during active service. Under 38 C.F.R. 
§ 3.303, it is the veteran's responsibility to show that he 
incurred a disability during active service. The veteran's 
service medical records do not reflect treatment for 
meningitis. Although the veteran asserts that he had 
meningitis during active service, his allegations are not 
competent medical evidence. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). Without competent medical evidence showing 
treatment for meningitis during active service, the claim is 
denied. 

Cervical disc disease and circulatory disorder of the lower 
extremities

The veteran contends that his cervical disc disease and 
circulatory disorder are secondary to spinal meningitis. 
Since spinal meningitis disability is not service connected, 
service connection cannot be establish for any disability 
secondary to spinal meningitis. However, the Board will 
consider the claims on a direct basis. See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service medical records do not reflect any complaints or 
treatment for either claimed disability. The veteran provides 
no statement of any in-service event or injury upon which to 
base any finding of service connection for cervical disc 
disease disability and circulatory disorder.

More recent records show VA treatment for both disabilities. 
The record includes a VA cervical MRI, dated March 2000, 
reflecting small bulges in the veteran's cervical spine. VA 
treatment note, dated July 1998, shows that the veteran 
complained of discomfort in his legs while standing. The 
physician recommended trial use of ace bandages and a non-
invasive study of the legs. There is no medical evidence 
suggesting that either of these disabilities may be 
etiologically related to active service, and evidence of 
current treatment is not relevant. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

Without any evidence that these disabilities were incurred 
during active service, the veteran's claims for service 
connection for cervical disc disease and circulatory disorder 
of the lower extremities are denied. 38 C.F.R. § 3.303.


ORDER

Service connection for spinal meningitis is denied. 

Service connection for cervical disc disease is denied.

Service connection for a circulatory disorder of the lower 
extremities is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


